Citation Nr: 1712845	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disequilibrium disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for urinary incontinence secondary to a low back disability. 

3.  Entitlement to service connection for bowel incontinence secondary to a low back disability.

4.  Entitlement to an increased rating for bilateral hearing loss, to include whether the reduction in rating for bilateral hearing loss from 50 percent to 40 percent, effective May 1, 2014, was proper.

5.  Entitlement to an increased rating for a low back disability, diagnosed as spondylosis deformans, currently rated as 40 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

 
ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013, October 2013, and February 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

Although in the February 2015 statement of the case (SOC), the RO characterized the issue as the propriety of the rating reduction the Veteran's service-connected hearing loss, the reduction stemmed from a claim for increased rating, and the Veteran has consistently asserted that his hearing loss has worsened throughout the appeal period.  Moreover, in discussing the reasons and bases for its decision that the reduction was proper, the RO also appears to have considered entitlement to higher rating in noting that higher ratings are warranted for more severe levels of hearing impairment.  Thus, the Board finds that the current appeal encompasses the claim as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for urinary incontinence and bowel incontinence secondary to the lumbar spine disability, an increased rating for bilateral hearing loss, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A November 2010 rating decision that denied service connection for disequilibrium syndrome, claimed as vertigo, was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2.  Some of the evidence received since the November 2010 denial relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a disequilibrium syndrome.

3.  Symptoms of vertigo - an organic disease of the nervous system - first manifested during service, and have been continuous since that time.

4.  The Veteran's low back disability has not resulted in unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

5.  The Veteran's 50 percent rating for his bilateral hearing loss was in effect for less than 5 years.

6.  At the time of the reduction, the evidence did not show material improvement in the Veteran's bilateral hearing loss, including under the ordinary conditions of work and life.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim of entitlement to service connection for a disequilibrium disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  A disequilibrium disorder diagnosed as vertigo is presumed to have been incurred during service, and the criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

3.  The criteria for a disability rating in excess of 40 percent for a low back disability, diagnosed as spondylosis deformans, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

4.  The reduction from 50 percent to 40 percent for Veteran's bilateral hearing loss was improper, and the 50 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Regarding the lower back increased rating claim, compliant VCAA notice was provided to the Veteran in January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not alleged any error in the VCAA notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are some post-service medical records, VA examination reports, and lay statements.  To the extent that any private treatment records may remain outstanding, the Veteran has only reported receipt of VA treatment for his low back disability.

The Board notes that the Veteran's low back was last examined in June 2013, nearly four years ago.  The mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination).  In this case, the Board has reviewed the Veteran's ongoing treatment records, which are dated through January 2016, and there is no objective indication in the VA records that the manifestation of the Veteran's low back disability has worsened or has manifested by new symptoms since the last VA examination.  On the contrary, despite complaints of pain, the ongoing treatment records show continued movement of the thoracolumbar spine.  To the extent that the Veteran has subjectively complained of increased or more frequent back pain, as discussed below, the Board finds the Veteran's subjective reports are to an extent inconsistent with the objective findings and in the absence of objective evidence of a worsening in the record since the June 2013 VA examination, the Board finds remand for a new examination is not warranted.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

II.  New and Material

The Veteran's claim seeking entitlement to service connection for a disequilibrium disorder, claimed as vertigo, was previously denied in a November 2010 rating decision.  The Veteran was notified of the November 2010 denial via a letter that same month, but did not appeal the decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the November 2010 rating decision consisted of service treatment records and a private post-service treatment record.  The claim was denied because there was no evidence that a disequilibrium syndrome began in or was caused by service.  

The evidence received since that time includes lay statements, medical research, and VA treatment records suggesting an association of the Veteran's complaints of dizziness with his service-connected hearing loss or tinnitus.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Veteran submitted medical research indicating that dizziness can also be related to heart problems, and the Veteran was recently granted service connection for ischemic heart disease.

The foregoing evidence supports a theory of causation for the disequilibrium disability as secondary to his service-connected ear or heart disabilities.  The United States Court of Appeals for the Federal Circuit has recognized that VA must reopen a Veteran's claim if the evidence supporting a new theory of causation constitutes new and material evidence.  See Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008).  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between the disequilibrium disability and a service-connected disability, it is new and material, and the claim of entitlement to service connection for a disequilibrium disability is reopened. 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, vertigo (organic disease of the nervous system) is considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim of entitlement to service connection for vertigo.

The Veteran contends that service connection is warranted for a disorder manifested by disequilibrium, variously diagnosed in the record as a disequilibrium syndrome, vertigo, and labyrinthitis.  In a February 2012 statement, in conjunction with various ear-related complaints, the Veteran reported vertigo and attributed his symptoms to hearing loss and ear damage in service.  He also reported that his private doctor has attributed his vertigo to his service-connected hearing loss and tinnitus.

The Veteran is competent to describe observable symptoms such as dizziness.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

Moreover, ear damage and dizziness in service are supported by service treatment records.  In this regard, in addition to well-documented hearing loss caused by acoustic trauma and complaints of tinnitus, service treatments records show a May 1964 competent and credible report of sustaining a ruptured ear drum in Vietnam in 1963, and a December 1964 report that he "frequently feels dizzy."

Given the foregoing, the Board finds that Veteran's chronic dizziness, currently diagnosed as vertigo, labyrinthitis, or a disequilibrium disorder, was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service incurrence of dizziness, and he has endorsed symptoms of vertigo since service.

Moreover, to the extent that a VA examiner opined in April 2013 that the Veteran's vertigo is not related to acoustic trauma or a perforated eardrum in service, such is not fatal to the Veteran's claim as the record shows a chronic organize disease of the nervous system in service, and a continuity of symptoms since.  Even so, the Board finds the negative opinion flawed.  In finding no relationship, the April 2013 examiner ignored the Veteran in-service report of frequent dizziness, which notably occurred after his competent and contemporaneous in-service report of an eardrum perforation in Vietnam.  The Board finds the in-service report of sustaining a perforated eardrum documented in the service treatment records to be credible.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence). 

What is more, in explaining the negative opinion offered, the April 2013 examiner, in fact, provided a positive nexus by suggesting an association between ear drum perforation and vertigo.  In this regard, the examiner noted that vertigo and labyrinthitis "can happen even without the presence of a perforated eardrum."  Such a statement, and, in particular, the use of the words "even without," implies that vertigo does follow a perforated eardrum.   At the very least, the Board finds that the evidence is in relative equipoise, and that the Veteran experienced recurrent vertigo symptomatology since service.

As such, the evidence demonstrates credible evidence of in-service acoustic trauma and a perforated ear drum, in-service onset of dizziness and vertigo symptoms since service, an arguably positive medical opinion, and that the Veteran currently has a disorder manifested by dizziness, diagnosed as vertigo, labyrinthitis, or a disequilibrium disorder.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for vertigo is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness  is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's lumbar spine disability is rated under Diagnostic Code 5237 for lumbar strain.  Disabilities that fall under Diagnostic Code 5237 are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in the higher evaluation. 

The General Rating Formula assigns a 40 percent rating for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2016). 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  Fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  Id. at Note (5).

Alternatively, under the IVDS Formula, a 40 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A higher 60 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1) (2015).

The Board notes that the Veteran is currently in receipt of separate compensable ratings for radiculopathy of the lower extremities.  However, such radiculopathy has been determined to be related to the Veteran's service-connected diabetes mellitus, and not his service-connected back disability.  A diagnosis of lumbar radiculopathy is not of record, and the Veteran has never complained of or reported symptoms of lumbar radiculopathy.  As such, any symptomatology associated with those conditions cannot be considered in evaluating the Veteran's lumbar spine disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Turning to the merits, in order to warrant a rating higher than 40 percent under the General Rating Formula, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  Alternatively, to warrant a higher rating under the IVDS Formula, the evidence must show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Concerning ankylosis under the General Rating Formula, both the VA treatment records and VA examination reports show that the Veteran has motion in his spine; thus it is not ankylosed.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Indeed, VA examinations in November 2012 and June 2013, show movement of the thoracolumbar spine.  Similarly, ongoing VA treatment notes are negative for evidence of ankylosis.  More recently, in January 2016, it was noted that the Veteran had stiffness and "guarded lower back motion," and no tenderness "over the LS spine but with LOMs."  Such evidence further supports motion of the thoracolumbar spine, even if limited.

In any event, to warrant a rating in excess of 40 percent, the evidence must show unfavorable ankylosis.  Unfavorable ankylosis is defined, in pertinent part, as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  As the evidence does not reflect the Veteran's lumbar spine is fixed in flexion or extension, a higher rating is not warranted based on unfavorable ankylosis.  

Additionally, a higher rating is not warranted under the IVDS Formula.  The evidence does not reflect that the Veteran was prescribed bedrest by a physician with treatment by a physician for incapacitating episodes having a total duration of at least 6 weeks.  VA examiners in November 2012 and June 2013 noted no diagnosis of IVDS or incapacitating episodes due to IVDS, and ongoing VA and private treatment notes are otherwise negative for evidence of any physician-prescribed bedrest.  

Thus, the provisions of Diagnostic Code 5243 and the IVDS Formula do not provide for a higher rating.  38 C.F.R. § 4.71a.  Moreover, the current combined evaluation for the Veteran's orthopedic (back) and neurological manifestations (radiculopathy of the bilateral lower extremity, with ratings for both the sciatic and femoral nerves) exceeds 40 percent, and is more favorable than rating the Veteran based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board recognizes that the Veteran has reported severe flare-ups that occur daily and periods of incapacitation due to his back disability, particularly in the mornings, and has considered the Veteran's statements regarding the difficulty he experiences with activity such as prolonged standing, walking, and climbing stairs, including during flare-ups.  The Board has also considered his subjective symptoms including constant pain, stiffness, weakness, decreased range of motion, impaired mobility and ability to bend, and also acknowledges the June 2013 VA examiner's estimation that the Veteran has zero degrees of extension during flare-ups.  

However, the record is void of prescriptions for bedrest due to the low back, and the Board notes that even when in the Veteran's own estimation he is unable to bend his back, such as noted during his November 2012 VA examination when he "claim[ed] he can no longer bend his back," he still demonstrated range of motion on examination.  Similarly, while in June 2012 the Veteran reported that he has difficulty walking even short distances and requires an attendant, and in June 2013 he reported severe limitations due to his low back disability in weight bearing activities, such as prolonged standing, walking, and going up and down the stairs, the Board notes that during an October 2012 VA heart examination, the Veteran reported that he was walking 10 blocks at least three times per week.  

Thus, the Board concludes that the medical findings of record are of greater probative value than the Veteran's lay assertions, and absent evidence of unfavorable ankylosis or physician-prescribed bedrest totaling at least 6 weeks during a 12 month period, the preponderance of the competent and probative evidence is against a higher rating for the Veteran's low back disability.

Finally, the Board has also considered whether the Veteran's low back disability has presented an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria for spine disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria specifically contemplate limitation of motion and functional impairment, and the Veteran has separately appealed neurologic manifestations.  He also has already been granted service connection for neurologic disability of the lower extremities.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his low back increased rating claim for extraschedular consideration is not warranted.

V.  Rating Reduction 

Following a review of the record, the Board finds that the rating reduction for the Veteran's bilateral hearing loss from 50 percent to 40 percent, effective May 1, 2014, was improper, and that restoration is warranted. 

Initially, because the hearing loss rating reduction reduced the Veteran's combined disability rating from 90 percent to 80 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105(e) apply.  Here, the RO complied with those requirements in its October 2013 notice of the proposal to reduce the hearing loss disability rating, and in the February 2014 rating decision reducing the disability rating.  As the notice and due process requirements of 38 C.F.R. § 3.105(e) have been completed, no further discussion is necessary. 

Turning now to whether the reduction was proper, the Board notes that at the time of reduction, the 50 percent rating was in effect from June 14, 2012, to April 30, 2014, a period of less than five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) do not apply.  In such situations, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413, 420-421 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13). 

Here, the Board finds that, at the time the reduction was effectuated, it was not shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  In this regard, the evidence relied upon by the RO to reduce the rating was inadequate, and did not otherwise establish by a preponderance that there was actual improvement in the Veteran's hearing loss disability, including in his ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  This is true particularly when considering the Veteran's hearing loss in relation to its history.

The Board finds that the RO's reliance on a June 2013 VA examination to reduce the Veteran's disability rating was misplaced.  The Board is mindful that in reducing the Veteran's rating, the RO weighed the results of the Veteran's June 2013 VA examination, which indicated that his service-connected hearing loss disability no longer met the criteria for a 50 percent rating.  However, the June 2013 VA examiner report itself does not support actual improvement.  In this regard, while the examiner expressly noted that there was no worsening of hearing, he also did not note that there was improvement and, in fact, noted that "[the Veteran's] speech discrimination test on the left has decreased by 8%."  

Moreover, the RO did not adequately consider lay testimony of the Veteran and other pertinent evidence, evidence that the Veteran's hearing loss disability fluctuates and was more severe during audiometric testing in January 2014, less than a year later.  In fact, in March 2014, the Veteran reported that his VA provider wanted him to get a hearing aid in his left ear, and during a telephone call with VA in April 2014, the Veteran asked the VA representative to speak with his wife because of difficulty the Veteran was having hearing.
	
Given that the June 2013 VA examination appears to be suggest perhaps even a worsening of the Veteran's overall hearing disability picture, the Board finds that the RO's reliance on the examination to reduce the Veteran's rating renders the reduction improper. Furthermore, the RO's finding that the Veteran's hearing loss had improved based on the June 2013 VA examination does not reconcile with the evidence that the Veteran had more severe hearing loss and objective evidence of difficulty hearing a telephone conversation within a year following the examination and just months prior to the effective date of the reduction.  Such evidence does not support an improvement.  

Additionally, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior June 2012 VA examination, which had formed the basis for the award of his 50 percent rating.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, no such determination was made by the June 2013 VA examiner or by any other private or VA medical provider, and the subsequent VA treatment notes tend to contradict such a determination, as they show that the Veteran complained of worsening hearing loss, was unable to participate in a telephone call with VA due to his hearing disability, and was told he should get a hearing aid for his left ear.  

While there is some degree of fluctuation in the Veteran's hearing disability from examination to examination, the benefit of the doubt must be resolved in his favor. Here, there are audiological findings dated after the June 2013 VA examination results that support a more severe condition than as shown during the June 2013 VA examination, and the lay evidence supports that there was not improvement in the Veteran's ability to function under the ordinary conditions at the time of the reduction.  Given the foregoing, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the requirements renders the reduction from 50 percent to 40 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 50 percent rating for the Veteran's service-connected hearing loss is restored as of the date of reduction on May 1, 2014.  The issue of entitlement to an even higher disability rating for hearing loss is addressed in the Remand portion below.

ORDER

New and material evidence having been received, a claim of entitlement to service connection for a disequilibrium disorder is reopened.

Service connection for a disequilibrium disorder, diagnosed as vertigo, is granted.

A disability rating in excess of 40 percent for the low back disability, diagnosed as spondylosis deformans, is denied.

A 50 percent disability rating for hearing loss is restored effective May 1, 2014.


REMAND

The Board finds that remand is necessary of the Veteran's claims of entitlement to service connection for bladder and bowel impairment, an increased rating for hearing loss, and a TDIU.

Regarding bladder and bowel impairment, the Veteran claims such disorders secondary to his low back disability.  In October 2013, a VA examiner opined that the Veteran's bowel and bladder impairment were not caused by the Veteran's low back disability.  However, no opinion was offered as to aggravation.  Therefore, an addendum opinion should be obtained that addresses whether the Veteran's low back disability aggravates any bowel or bladder impairment.

Next, regarding the hearing loss increased rating claim, the Veteran was last afforded a VA audiological examination in June 2015.  Since that time, there is objective evidence of possible worsening, in addition to the Veteran's lay statements of such.  In this regard, VA treatment in July 2015 revealed audiometric findings reflective of more severe hearing loss, particularly in the left ear.  Although the Veteran's hearing acuity has been shown to fluctuate throughout the appeal period, the Board finds that the July 2015 audiometric findings, when viewed in conjunction with the Veteran's lay statements of a worsening condition, warrant a new examination, and such should be provided on remand.

Regarding the TDIU claim, the Veteran has not yet been afforded a VA examination that addresses employability.  Furthermore, in June 2016, during the pendency of the appeal, the Veteran was granted service connection for ischemic heart disease.  As such, the TDIU claim is remanded so that the Veteran should be scheduled for a VA examination to evaluate the functional effects of his service connected disabilities.

On remand, private treatment records as well as updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private medical providers who have recently treated him for his bowel condition, bladder condition, or hearing loss.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain updated VA treatment records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Send the claims file to the October 2013 VA examiner, if available, or to another qualified physician for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not that the Veteran's bladder impairment has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his lumbar spine disability? Please explain why or why not.

(b) Is it at least as likely as not that the Veteran's bowel impairment has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his lumbar spine disability? Please explain why or why not.

If the physician finds that the Veteran's bladder or bowel impairment has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of impairment. 

(c) If the physician cannot provide the opinion(s) without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss disability.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All indicated tests and studies should be performed and the results reported in detail.

4.  Then, schedule the Veteran for an examination by a physician.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The physician is asked to evaluate the extent to which the Veteran's service-connected disabilities (diabetes mellitus with retinopathy, lumbar spine disability (spondylosis deformans), bilateral hearing loss, ischemic heart disease, tinnitus, chronic dermatophytosis, and peripheral neuropathy of the bilateral upper and lower extremities), separately, or in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The physician's opinions should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

All findings and conclusions should be set forth in a legible report.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


